DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 17 October 2018, 8 April 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
3.	The Patent Trial and Appeal Board reversed the rejection of claims 1, 3 – 7, 9 – 17, 20, 21, 26 – 29.  Claim 18 (whose rejection was affirmed) is amended to recite limitations of claim 20, which is hereby cancelled.  No further grounds of rejection are presented.  Claims 1, 3 – 7, 9 – 18, 21, 26 – 29 are thus allowed.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Wayne Breyer (Reg. 38,089) on 15 January 2021.

The application has been amended as follows: 

CLAIMS:
Please amend the claims as follows, with addition indicated with bold underlining, and deletion indicated with .

Claim 18 (amended)
A multi-view display system comprising:
a multi-view display, wherein the multi-view display comprises one or more projection elements that emit light of a different color and brightness at different angles;
a system controller that causes images to be displayed via the multi-view display, wherein the images are displayed simultaneously to a plurality of viewers located at a respective plurality of viewing locations, and further wherein at least some images displayed for viewing at some of the viewing locations are different from images displayed for viewing at some other of the viewing locations; and
an input/locating device, wherein the input/locating device comprises:



a camera that is proximate to the multi-view display and faces the plurality of viewing locations; and
an optically sensed object, wherein the optically sensed object comprises characteristics that provide an indication of at least one of a viewing preference pertaining to presentation of content or an identity of a particular viewer.

Claim 20 (cancelled)

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621